ORDER
Appellant was adjudicated delinquent by the family court. Prior to the dispositional hearing, appellant filed this appeal. The family court has continued the dispositional hearing pending the resolution of this appeal.
An order adjudicating a juvenile to be a delinquent is not immediately appealable. Instead, an appeal may only be taken after the imposition of final judgment at the dispositional hearing. Ex parte Murray, 261 S.C. 255, 199 S.E. (2d) 718 (1973). Accordingly, this appeal is premature and is dismissed without prejudice to appellant’s right to appeal from the final order of the family court following the dispositional hearing.
It is so ordered.
Chandler, J., not participating.